                            THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   SOUTHERN DIVISION
                                    No. 7:20-CV-0003-BR

    CARL L. PARKER, SR.,                               )
                                                       )
                           Plaintiff,                  )
                                                       )
                  v.                                   )
                                                       )                       ORDER
    MARK MILLER,                                       )
                                                       )
                           Defendant.                  )
                                                       )
                                                       )

         This matter is before the court on Mark Miller’s (“Miller”) motion to dismiss, (DE # 8),

to which Carl L. Parker, Sr. (“plaintiff”) filed a response in opposition, (DE # 11), and a reply,

(DE # 13). Miller also filed a reply as well as a motion to strike plaintiff’s reply, (DE ## 12, 14).

Also before the court is plaintiff’s motions for default judgment,1 (DE ## 11, 16), plaintiff’s

three motions for summary judgment, (DE ## 16, 19, 23), and Miller’s motions to strike the

motions for summary judgment, (DE ## 17, 24).

                                            I. BACKGROUND

         On 8 January 2020, plaintiff filed a form complaint alleging discriminatory conduct

which allegedly occurred in or around 2013. (DE # 1, at 3–4.) He obtained a summons for:

         Mr. Mark Miller
         Contract Office
         USDA, Forest Service Francis Marion & Sumter NFs
         4931 Broad River Road
         Columbia, SC 29212-3530




1
 Within his motions for summary judgment, plaintiff also purportedly seeks default judgment. (See, DE ## 16, 19,
23.)



            Case 7:20-cv-00003-BR Document 27 Filed 03/22/21 Page 1 of 4
(DE # 4.) On 30 March 2020, plaintiff filed a return receipt, apparently for that summons, which

purportedly demonstrates that an agent of Miller received it, although the receipt is unsigned.

(See DE # 6.) On 13 April 2020, “The United States of America, including Mark Miller, sued in

his official capacity” moved to dismiss plaintiff’s complaint for failure to properly serve the

United States. (DE # 8.)

         Miller contends he “is not and cannot be sued in his individual capacity in the type of suit

purported to be brought, a Title VII employment discrimination” claim.2 (DE # 9, at 1.) He

asserts “[t]he United States, the Attorney General, and the appropriate agency head have not

been served as required under Rule 4(i)(1) and (2),” so “[t]his case should be dismissed for

failure to effect proper service.” (Id. at 3.) In response, plaintiff contends “[t]here is enough

evidence that the defendant, the addressee, agent for USDA has satisfied the court Rule 4(f)(2)

must apply.” (DE # 11, at 1.) Thus, he “seek[s] judgment by default to enter against the USDA

Department, Mr. Mark Miller Contract Officer USDA Forest Service.” (Id. at 2.)

                                                II. DISCUSSION

         Federal Rule of Civil Procedure 12(b)(5) allows dismissal of a complaint for insufficient

service of process. Hinton v. Raleigh Soc. Sec., No. 5:18-CV-120, 2019 U.S. Dist. LEXIS

57902, at *2 (E.D.N.C. Apr. 4, 2019). Rule 4 of the Federal Rules of Civil Procedure outlines

the requirements for proper service and requires that a plaintiff serve all defendants, obtain a

waiver of service, or provide good cause for delay, within ninety days of filing a complaint. Id.

(citing Fed. R. Civ. P. 4(d) & (m)). The plaintiff bears the burden of establishing that process

has been properly served. Arndt v. Hurwitz, No. 7:18-CV-205, 2019 U.S. Dist. LEXIS 132070,

at *3 (E.D.N.C. Aug. 7, 2019) (citation omitted).


2
 It is unclear what type of claim plaintiff alleges; however, the court need not decide that to address Miller’s
arguments as to service.

                                                           2

            Case 7:20-cv-00003-BR Document 27 Filed 03/22/21 Page 2 of 4
        Here, plaintiff’s complaint lists the defendant as “Mark Miller” and on the same page

“Contract Office USDA, Forest Service Francis Marion [and] Sumter NFS.” (DE # 1, at 1.) He

seeks default against “USDA Department, Mr. Mark Miller Contract Officer USDA Forest

Service” and “THE AGENT USDA X (Mr. Mark Miller), a government agent, employed by

USDA as Contract Office.” (DE # 11, at 2.) In his response to Miller’s motion to dismiss,

plaintiff refers to “the defendant, the addressee, agent for USDA” and alleges “Mr. Miller

representing as agent USDA has ignored [him].” (Id. at 1–2.) Therefore, it is unclear whether

plaintiff attempts to sue the USDA, Miller in his official capacity, or both. In either event, the

rules for service are the same.

        To serve a United States agency or a United states officer or employee in their official

capacity, “a party must serve the United States and also send a copy of the summons and of the

complaint by registered or certified mail to the agency, corporation, officer, or employee.” Fed.

R. Civ. P. 4(i)(2).

        To serve the United States, a party must:

            (A)(i) deliver a copy of the summons and of the complaint to the United States
        attorney for the district where the action is brought—or to an assistant United States
        attorney or clerical employee whom the United States attorney designates in a
        writing filed with the court clerk—or
            (ii) send a copy of each by registered or certified mail to the civil-process clerk
        at the United States attorney’s office;
            (B) send a copy of each by registered or certified mail to the Attorney General
        of the United States at Washington, D.C.; and
            (C) if the action challenges an order of a nonparty agency or officer of the
        United States, send a copy of each by registered or certified mail to the agency or
        officer.

Fed. R. Civ. P. 4(i)(1).

        Here, plaintiff did not obtain a summons for the United States attorney or the Attorney

General, nor did he serve them with a copy of the complaint. As such, he has failed to properly



                                                  3

           Case 7:20-cv-00003-BR Document 27 Filed 03/22/21 Page 3 of 4
serve the United States. Because he has failed to serve the United States, he has failed to

properly serve the USDA as an agency and has failed to properly serve Miller in his official

capacity. See Fed. R. Civ. P. 4(i)(2). Therefore, his complaint against the USDA and/or Miller

in his official capacity will be dismissed pursuant to Federal Rule of Civil Procedure 4(m).

       Plaintiff’s motions for default judgment are “premature where service has not been

proven.” Smith v. Leon, No. 4:20-CV-26, 2020 U.S. Dist. LEXIS 168527, at *7 (E.D.N.C. Sept.

15, 2020). Therefore, his motions for default judgment, (DE ## 11, 16, 23), will be denied.

                                      III. CONCLUSION

       Miller’s motion to dismiss, (DE # 8), is ALLOWED. Miller’s motion to strike plaintiff’s

sur-reply, (DE # 14), is DENIED. Plaintiff’s motions for default judgment, (DE ## 11, 16, 19,

23), and motions for summary judgment, (DE ## 16, 19, 23), are DENIED as moot. Miller’s

motions to strike plaintiff’s motions for summary judgment, (DE ## 17, 24), are DENIED as

moot. This case is DISMISSED WITHOUT PREJUDICE.

       This 22 March 2021.




                                      __________________________________

                                                     W. Earl Britt
                                                     Senior U.S. District Judge




                                                 4

          Case 7:20-cv-00003-BR Document 27 Filed 03/22/21 Page 4 of 4
